OPINION — AG — ** TEMPORARY JUDGES — COMPENSATION ** (1) IT DOES NOT CREATE NOR IMPOSE UPON THE COUNTY LIABILITY OR OBLIGATION TO PAY FOR THE SERVICES AND MATERIALS LISTED THEREIN (CLAIMS AGAINST THE COURT FUND); BUT SIMPLY PROVIDES A FUND FROM WHICH CERTAIN ' EXPENSES ', THE PAYMENT OF WHICH IS OTHERWISE AUTHORIZED BY LAW. (2) UNDER EXISTING STATUTES, THERE IS 'NO' PROVISIONS FOR PAYMENT OF ANY COMPENSATION TO A PERSON WHO, BY REASON OF DISQUALIFICATION, UNDER 22 O.S. 571 [22-571], 22 O.S. 575 [22-575], OF THE COUNTY JUDGE TO HEAR A PARTICULAR CRIMINAL ACTION OR ACTIONS, HAS BEEN AGREED UPON, AS PROVIDED BY 22 O.S. 572 [22-572], BY THE COUNTY ATTORNEYS OF RECORD, TO ACT AS A SPECIAL JUDGE OF THE COUNTY COURT TO HEAR SUCH ACTION OR ACTIONS, OR HAS BEEN SELECTED, AS PROVIDED BY 22 O.S. 573 [22-573], AS A SPECIAL JUDGE OR JUDGE PRO TEMPORE TO HEAR SUCH ACTION OR ACTIONS. CITE: ARTICLE VII, SECTION 12, ARTICLE VII, SECTION 9, 20 O.S. 289 [20-289], 62 O.S. 323 [62-323] [62-323], 19 O.S. 187 [19-187], 20 O.S. 290 [20-290], 20 O.S. 291 [20-291] (JAMES C. HARKIN)